 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ADOLFO MARTINEZ JIMENEZ,                          1:18-cv-00210-DAD-EPG
12                       Plaintiff,                     NEW CASE NUMBER:
13           v.                                         1:18-cv-00210-EPG
14    CITY OF PARLIER,                                  ORDER REASSIGNING CASE
15                       Defendant.
16

17          All parties in the above-captioned case have consented to magistrate judge jurisdiction

18   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

19   §636(c)(1). (Doc. No. 17.) Accordingly, this court reassigns this action to the docket of United

20   States Magistrate Judge Erica P. Grosjean for all further proceedings, including trial and entry of

21   judgment, pursuant to 28 U.S.C. § 636(c)(1).

22          To prevent a delay in documents being received by the correct judicial officer, the new

23   case number listed below should be used on all future documents filed in this action.

24                                          1:18-cv-00210-EPG

25   IT IS SO ORDERED.
26
        Dated:     October 15, 2018
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        1
